Exhibit 10.3
OMNIBUS AMENDMENT AGREEMENT
     This Omnibus Amendment Agreement, dated as of February 6, 2009 (the
“Agreement”), is entered into by and between
                                        (the “Executive”) and Birmingham
Bloomfield Bancshares, Inc. (the “Company”).
     WHEREAS, the Executive is, or may in the future be, a Senior Executive
Officer of the Company, as defined in subsection 111(b)(3) of the Emergency
Economic Stabilization Act of 2008 (the “EESA”) and regulations issued
thereunder, including the rules set forth in 31 C.F.R. Part 30 (a “Senior
Executive Officer”); and
     WHEREAS, in connection with the purchase by the United States Department of
the Treasury (the “Treasury”) of certain preferred shares and warrants of the
Company (the “Purchased Securities”), pursuant to a Letter Agreement and a
Securities Purchase Agreement, between the Treasury and the Company (the
“Purchase Agreement”), the Company is required to meet certain executive
compensation and corporate governance standards under Section 111(b) of the
EESA, as amended by Section 7001 of the American Recovery and Reinvestment Act
of 2009 (the “ARRA”) and as implemented by guidance or regulation thereunder
that has been issued and is in effect as of the Closing Date (as defined in the
Purchase Agreement) (such guidance or regulation being hereinafter referred to
as the “CPP Guidance”); and
     WHEREAS, as a condition to the Closing (as defined in Section 1.2(a) of the
Securities Purchase Agreement), Section 1.2(d)(iv)(A) thereof provides that the
Company is required to have effected such changes to its compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, the “Compensation
and Benefit Arrangements”) with respect to its Senior Executive Officers (and to
the extent necessary for such changes to be legally enforceable, each of its
Senior Executive Officers shall have duly consented in writing to such changes),
as may be necessary, during the period that Treasury owns any Purchased
Securities, in order to comply with Section 111(b) of the EESA, the CPP Guidance
and the Purchase Agreement; and
     WHEREAS, in consideration for the benefits the Executive will receive as a
result of the participation of the Company in the Treasury’s TARP Capital
Purchase Program, the Executive desires to modify the Executive’s Compensation
and Benefit Arrangements to the extent necessary to comply with Section 111(b)
of the EESA, the CPP Guidance and the Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth herein, the Executive and the Company hereby agree as follows:

  1.   Amendments to the Compensation and Benefit Arrangements. Effective as of
the date hereof (to the extent the Executive is a Senior Executive Officer for
the

 



--------------------------------------------------------------------------------



 



      2009 calendar year) or effective as of any calendar year commencing on or
after January 1, 2009, if any, as to which the Executive shall in the future be
a Senior Executive Officer and any Purchased Securities are owned by the
Treasury, the Executive’s Compensation and Benefit Arrangements are hereby
amended by this Agreement during such and any subsequent periods as necessary to
comply with the executive compensation and corporate governance requirements of
Section 111(b) of the EESA and the CPP Guidance, and the provisions of
Sections 1.2(d)(iv), 1.2(d)(v) or 4.10 of the Purchase Agreement, including as
follows:

  a.   In the event that any payment or benefit to which the Executive is or may
become entitled under the Compensation and Benefit Arrangements is a “golden
parachute payment” for purposes of Section 111(b) of the EESA and the CPP
Guidance, including the rules set forth in § 30.9 Q-9 of 31 C.F.R. Part 30,
(i) the Company shall not make or provide (nor shall the Company be obligated to
make or provide), during the period that the Treasury owns any Purchased
Securities, such payment or benefit to the Executive, and (ii) the Executive
shall not be entitled to receive, during the period that the Treasury owns the
Purchased Securities, such payment or benefit.     b.   Any bonus or incentive
compensation paid to the Executive during the period that the Treasury owns the
Purchased Securities will be subject to recovery or “clawback” by the Company or
its affiliates if the payments were based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria, all
within the meaning of Section 111(b) of the EESA and the CPP Guidance.     c.  
In the event that the Executive and Compensation Committee of the Board of
Directors of the Company determines that any incentive compensation arrangement
pursuant to which the Executive is or may be entitled to a payment encourages
the Executive to take unnecessary and excessive risks that threaten the value of
the financial institution within the meaning of §30.9 Q-4 of 31 C.F.R. Part 30,
the Committee, on behalf of the Company, shall take such action as is necessary
to amend such incentive compensation arrangements to eliminate such
encouragement, and the Executive’s incentive compensation will be determined
pursuant to such amended arrangements.

2. Miscellaneous.

  a.   The Executive’s execution of this Agreement shall not be determinative of
the Executive’s status as a Senior Executive Officer.



 



--------------------------------------------------------------------------------



 



  b.   This Agreement shall be void and without effect ab initio if the Closing
(as defined in the Purchase Agreement) of the transactions contemplated by the
Purchase Agreement does not occur.     c.   This Agreement may be executed in
one or more counterparts, each of which when executed shall be an original, but
all of which when taken together shall constitute one and the same agreement.  
  d.   This Agreement shall be governed by, and interpreted in accordance with,
the laws of the State of Michigan.

[The remainder of this page left intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized representative and the Executive has hereunto set his hand
as of the day and year first above written.

           
 
         
EXECUTIVE
  BIRMINGHAM BLOOMFIELD BANCSHARES, INC.    
 
         
 
  By:      
 
         
 
    Name: Robert E. Farr    
 
    Title: President and CEO    

 